--------------------------------------------------------------------------------

Exhibit 10.18
 
GENERAL SECURITY AGREEMENT
 
THIS AGREEMENT is dated with effect as of this 6th day of November, 2009 by
PHYSICIANS FORMULA, INC., a New York corporation, (the “Borrower”) to and in
favour of WELLS FARGO BANK, NATIONAL ASSOCIATION, acting through its Wells Fargo
Business Credit operating division (the “Lender”).
 
RECITALS:
 
A.
The Borrower is or is about to become indebted to the Lender pursuant to a
credit and security agreement between the Borrower and the Lender dated with
effect as of the date hereof (as amended, supplemented, replaced or restated
from time to time, the “Credit Agreement”).

 
B.
As a condition precedent to the Lender extending such credit to the Borrower,
the Borrower is required to execute and deliver this Agreement, and to grant to
the Lender and to create a security interest in all personal property of the
Borrower, as hereinafter provided as security for the payment and performance of
the obligations and liabilities of the Borrower to the Lender.

 
NOW THEREFORE in consideration of the extension of credit by the Lender to the
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrower, the Borrower
covenants and agrees to and in favour of the Lender as follows:
 
ARTICLE 1 - DEFINITIONS; INTERPRETATION
 
1.1
Defined Terms

 
Except as otherwise expressly provided herein, capitalized terms used in this
Agreement but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement.
 
1.2
Terms Defined in Ontario Personal Property Security Act

 
Where applicable and except as defined herein, terms used herein shall have the
meanings assigned to them in the Personal Property Security Act as the same may,
from time to time, be in effect in the Province of Ontario (the “PPSA”).  Such
terms include: “accounts”, “chattel paper”, “documents of title”, “equipment”,
“intangibles”, “instruments”, “inventory”, “investment property”, “money”,
“proceeds” and “security”.
 
ARTICLE 2 - GRANT OF SECURITY INTEREST; COLLATERAL
 
2.1
Grant of Security Interest

 
As security for the payment and performance of the Secured Obligations (as
defined in Section 3), the Borrower hereby grants to the Lender a security
interest in, to and under all of its personal property, wherever located in and
whether now existing or hereafter acquired or arising, including, without
limitation, the following property (collectively and severally, the
“Collateral”):

 
 

--------------------------------------------------------------------------------

 

 
(a)
all present and future investment property held by the Borrower, including
securities, security entitlements, securities accounts, future contracts, future
accounts, shares, options, rights, warrants, joint venture interests, interests
in limited partnerships, trust units, bonds, debentures and all other documents
which constitute evidence of a share, participation or interest of the Borrower
in property or in an enterprise or which constitute evidence of an obligation of
the issuer; and all substitutions therefore, and subject to Section 6.3,
dividends and income derived therefrom, all of which are herein called the
“Pledged Collateral”;

 
 
(b)
all accounts and book debts of the Borrower, chattel paper, documents of title,
instruments, and intangibles of the Borrower, including all debts, dues, claims
choses in action and demands of every nature and kind, howsoever arising or
secured, including letters of credit, guarantees and advices of credit that are
now due, owing or accruing or growing due to or owned by or which may hereafter
become due, owing or accruing or growing due to or owned by the Borrower,
whether or not arising out of or in connection with the sale or lease of goods
or the rendering of services, and all supporting obligations of any or all of
the forgoing (“Accounts”);

 
 
(c)
all inventory of the Borrower, including all merchandise, goods and other
personal property that are held for sale or lease or that have been leased by
the Borrower or that are to be furnished under a contract of service, all raw
materials, work in process, materials used or consumed in the Borrower’s
business and finished goods, all goods in which the Borrower has an interest in
mass or a joint or other interest or gifts of any kind (including goods in which
the Borrower has an interest or right as consignee), and all goods which are
returned to or repossessed by the Borrower, together with all additions and
accessions thereto and replacements therefor and products thereof and documents
therefor (“Inventory”);

 
 
(d)
all equipment of the Borrower and all parts thereof and all accessions,
additions, attachments, improvements, substitutions and replacements thereto and
therefor, including, all machinery, tools, dies, blueprints, catalogues,
computer hardware and software, furniture, furnishings, vehicles and fixtures
(“Equipment”);

 
 
(e)
all intangible property and Intellectual Property Rights;

 
 
(f)
all money maintained in a deposit or other account in the Borrower’s name with
any financial institution, and all certificates, instruments and other writings,
if any, from time to time representing, evidencing or deposited into such
accounts, and all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the foregoing;


 
- 2 -

--------------------------------------------------------------------------------

 

 
(g)
all now existing and hereafter arising contracts and agreements to which the
Borrower is party (each, an “Assigned Agreement”), including, without
limitation, all rights of the Borrower to receive moneys due and to become due
under or pursuant to the Assigned Agreements, all rights of the Borrower to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
to the Assigned Agreements, all claims of the Borrower for damages arising out
of or for breach of or default under the Assigned Agreements, and all rights of
the Borrower to terminate, amend, supplement or modify the Assigned Agreements,
to perform thereunder and to compel performance and otherwise exercise all
remedies thereunder;

 
 
(h)
all books, records, writings, databases, information and other property relating
to, used or useful in connection with, embodying, incorporating or referring to,
any of the foregoing Collateral;

 
 
(i)
all cash and cash equivalents held by the Borrower not otherwise included in the
foregoing Collateral; and

 
 
(j)
all products and proceeds of the foregoing Collateral (with the term “proceeds”
having the meaning provided in the PPSA and also including any voluntary or
involuntary disposition, and all rights to payment, including return premiums,
with respect to any insurance).

 
2.2
Excluded Collateral

 
Notwithstanding Section 2.1, the Collateral shall not include (collectively,
“Excluded Collateral”): (a) any property held in trust by the Borrower and
lawfully belonging to others, (b) the last day of the term of any lease of real
property, provided that the Borrower shall stand possessed of such last day and
shall assign and transfer such interest as instructed by the Lender; (c) with
respect to Section 2.1(c), any consumer goods used as such by the Borrower, (d)
any permit, lease or license or any contractual obligation entered into by
Borrower (i) that prohibits or requires the consent of any Person other than
Borrower and its Subsidiaries which has not been obtained as a condition to the
creation by Borrower of a Lien on any right, title or interest in such permit,
lease, license or contractual obligation or any Capital Stock or equivalent
thereof related thereto or that contains terms stating that the granting of a
lien therein would otherwise result in a material loss by Borrower of any
material rights therein, (ii) to the extent that any law applicable thereto
prohibits the creation of a Lien thereon or (iii) to the extent that a Lien
thereon would give any other party a legally enforceable right to terminate such
permit, lease, license or any contractual obligation, but only, with respect to
the prohibition in (i), (ii) and (iii) to the extent, and for as long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the PPSA or any other applicable law, (e) property or assets
owned by Borrower that is subject to a purchase money Lien or a Capital Lease
Obligation if the contractual obligation pursuant to which such Lien is granted
(or in the document providing for such Capital Lease Obligation) prohibits or
requires the consent of any Person other than Borrower and its Subsidiaries
which has not been obtained as a condition to the creation of any other Lien on
such property or such assets, (f) any Intent To Use Trademark or any similar
Trademark existing under Canadian law and (g) shares of capital stock having
voting power in excess of 65% of the voting power of all classes of capital
stock of a first tier controlled foreign corporation (as that term is described
in the IRC); provided, however, “Excluded Collateral” shall not include any
proceeds, products, substitutions or replacements of Excluded Collateral (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Collateral).

 
- 3 -

--------------------------------------------------------------------------------

 

2.3
Borrower Remains Liable

 
Anything herein to the contrary notwithstanding, (a) the Borrower shall remain
liable under all Assigned Agreements, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Lender of any of
the rights hereunder shall not release the Borrower from any of its duties or
obligations under such Assigned Agreements, and (c) the Lender shall not have
any obligation or liability under any Assigned Agreements by reason of this
Agreement, nor shall the Lender be obligated to perform any of the obligations
or duties of the Borrower thereunder or to take any action to collect or enforce
any such contract, agreement or other document included in the Collateral
hereunder.
 
2.4
Continuing Security Interest

 
The Borrower agrees that this Agreement shall create a general collateral
continuing security interest in the Collateral which shall remain in effect
until terminated in accordance with Section 10.14.
 
2.5
Attachment

 
The Borrower and the Lender intend that the security interest created hereby
attaches to existing Collateral upon the execution of this Agreement and that
the security interest will attach to Collateral acquired after the date of
execution of this Agreement at the time that the Borrower acquires rights in
that Collateral.  The Borrower and the Lender agree that value has been
given.  The Borrower represents and warrants that it has rights in the existing
Collateral.
 
ARTICLE 3 - SECURED OBLIGATIONS
 
3.1
Secured Obligations

 
The obligations secured by this Agreement shall consist of all Indebtedness
(collectively, the “Secured Obligations”).
 
ARTICLE 4 - REPRESENTATIONS AND WARRANTIES
 
[Reserved]
 
ARTICLE 5 - COVENANTS AND AGREEMENTS
 
[Reserved]

 
- 4 -

--------------------------------------------------------------------------------

 

ARTICLE 6 - AUTHORIZED ACTION BY THE LENDER; RIGHTS TO PAYMENT
 
[Reserved]
 
ARTICLE 7 - ADDITIONAL PROVISIONS REGARDING
INTELLECTUAL PROPERTY
 
[Reserved]
 
ARTICLE 8 - REMEDIES; NOTICE OF SALE; RECEIVERS
 
8.1
Remedies

 
During a Default Period, the Lender may at its option, without notice to or
demand on the Borrower subject to applicable law and in addition to all rights
and remedies available to the Lender with respect to the Secured Obligations, at
law, in equity or otherwise, do any one or more of the following:
 
 
(a)
foreclose or otherwise enforce the Lender’s security interest in any manner
permitted by law or provided for in this Agreement;

 
 
(b)
sell, lease or otherwise dispose of any Collateral at one or more public or
private sales at the Lender’s place of business or any other place or places,
including any broker’s board or securities exchange, whether or not such
Collateral is present at the place of sale, for cash or credit or future
delivery, on such terms and in such manner as the Lender may determine;

 
 
(c)
use or transfer the Borrower’s rights and interests in any Intellectual Property
Collateral by license, by sublicense (to the extent permitted by an applicable
license), assignment or otherwise, on such conditions and in such manner as the
Lender may determine;

 
 
(d)
recover from the Borrower all costs and expenses, including reasonable legal
fees and disbursements, incurred or paid by the Lender in exercising any right,
power or remedy provided by this Agreement;

 
 
(e)
require the Borrower to assemble the Collateral and make it available to the
Lender at a place to be designated by the Lender;

 
 
(f)
enter onto property where any Collateral is located and take possession thereof
with or without judicial process; and

 
 
(g)
prior to the disposition of the Collateral, store, process, repair or
recondition it or otherwise prepare it for disposition in any manner and to the
extent the Lender deems appropriate and in connection with such preparation and
disposition, without charge, use any trade-mark, tradename, copyright, patent or
technical process used by the Borrower.


 
- 5 -

--------------------------------------------------------------------------------

 

8.2
Notice of Sale

 
The Borrower shall be given ten (10) days prior notice of the time and place of
any public sale or of the time after which any private sale or other intended
disposition of Collateral is to be made, which notice the Borrower hereby agrees
shall be deemed reasonable notice thereof.  Upon any sale or other disposition
pursuant to this Agreement, the Lender shall have the right to deliver, assign
and transfer to the purchaser thereof, the Collateral or portion thereof so sold
or disposed of.  The Lender shall have the right, subject to applicable law,
upon any public sale, and, to the extent permitted by law, upon any private
sale, to purchase the whole or any part of the Collateral so sold.  Each
purchaser at any such sale or other disposition (including the Lender) shall
hold the Collateral free from any claim or right of whatever kind, including any
equity or right of redemption of the Borrower and the Borrower specifically
waives (to the extent permitted by applicable law) all rights of redemption,
stay or appraisal which it has or may have under any rule of law or statute now
existing or hereafter adopted.
 
8.3
License

 
For the purpose of enabling the Lender to exercise its rights and remedies under
Section 8.1 or otherwise in connection with this Agreement, during a Default
Period, the Borrower hereby grants to the Lender an irrevocable, non-exclusive
and assignable license (exercisable without payment or royalty or other
compensation to the Borrower) or (to the extent permitted by the applicable
license) sublicense to use, license or sublicense any Intellectual Property
Collateral, subject with respect to trade-marks to reasonable and appropriate
quality control provisions.
 
8.4
Appointment of Receiver

 
The Lender may, during a Default Period, in addition to any other rights it may
have, appoint by instrument in writing a receiver, monitor, consultant,
liquidator or receiver and manager (all of which are herein called a “Receiver”)
of all or any part of the Collateral or may institute proceedings in any court
of competent jurisdiction for the appointment of such a Receiver.  Any such
Receiver is hereby given and shall have the same powers and rights and
exclusions and limitations of liability as the Lender has under this Agreement,
at law or in equity.  In exercising any such powers, any such Receiver shall, to
the extent permitted by applicable law, act as and for all purposes be deemed to
be the agent of the Borrower, and the Lender shall not be responsible for any
act or default of any such Receiver, except for any act or default that results
from the gross negligence or wilful misconduct of such Receiver.  During a
Default Period, Lender may appoint one or more Receivers hereunder and may
remove any such Receiver or Receivers and appoint another or others in his or
their stead from time to time.  Any Receiver so appointed may be an officer or
employee of the Lender, except as prohibited under applicable law.  A court need
not appoint, ratify the appointment by the Lender of or otherwise supervise in
any manner the actions of any Receiver, except as required under applicable
law.  Upon the Borrower receiving notice from the Lender of the taking of
possession of the Collateral or the appointment of a Receiver, all powers,
functions, rights and privileges of the Borrower and, to the extent permitted by
applicable law, its directors and officers with respect to the Collateral shall
cease, unless specifically continued by the written consent of the Lender.

 
- 6 -

--------------------------------------------------------------------------------

 

8.5
Carrying on Business

 
During a Default Period, the Lender may carry on, or concur in the carrying on
of, all or any part of the business or undertaking of the Borrower, and may,
subject to the rights and liens of third parties but to the exclusion of the
Borrower, enter upon, occupy and use all or any of the premises, buildings,
plant and undertakings of or occupied or used by the Borrower and may use all or
any of the tools, machinery, equipment and intangibles of the Borrower for such
time as the Lender sees fit, free of charge, to carry on the business of the
Borrower and, if applicable, to manufacture or complete the manufacture of any
Inventory and to pack and ship the finished product.
 
8.6
Dealing with Collateral

 
During a Default Period, the Lender may seize, collect, realize, dispose of,
enforce, release to third parties or otherwise deal with the Collateral or any
part thereof in such manner, upon such terms and conditions and at such time or
times as may seem to it advisable, all without notice to the Borrower except as
otherwise required by any applicable law.  During a Default Period, the Lender
may demand, sue for and receive any Accounts with or without notice to the
Borrower, give such receipts, discharges and extensions of time and make such
compromises in respect of any Accounts which may, in the Lender’s absolute
discretion, seem bad or doubtful.  The Lender may charge on its own behalf and
pay to others, sums for costs and expenses incurred including, without
limitation, legal fees and expenses on a solicitor and his own client scale and
Receivers’ and accounting fees, in or in connection with seizing, collecting,
realizing, disposing, enforcing or otherwise dealing with the Collateral and in
connection with the protection and enforcement of the rights of the Lender
hereunder including, without limitation, in connection with advice with respect
to any of the foregoing.  The amount of such sums shall be deemed advanced to
the Borrower by the Lender, shall become part of the Secured Obligations, shall
bear interest at the highest rate per annum charged by the Lender on the Secured
Obligations or any part thereof and shall be secured by this Agreement.
 
8.7
Right to Use

 
During a Default Period, the Borrower hereby grants to the Lender a license or
other right to use, without charge, all of the Borrower’s present and future
property, whether real or personal, including, without limitation, labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trade-marks, services marks, and advertising matter, or any other property of
any nature or of a similar nature, as it pertains to the Collateral, in
completing production of, advertising for sale, and selling of any Collateral
and the Borrower’s rights under all licenses and all franchise agreements shall
inure to the Lender.
 
8.8
Retention of Collateral

 
Upon notice to the Borrower and subject to any obligation to dispose of any of
the Collateral, as provided in the PPSA and subject to any applicable law,
during a Default Period, the Lender may elect to retain all or any part of the
Collateral in satisfaction of the Secured Obligations or any of them.

 
- 7 -

--------------------------------------------------------------------------------

 

8.9
Pay Liens

 
During a Default Period, the Lender may pay any Liens that may exist or be
threatened against the Collateral.
 
8.10
Application of Payments

 
Any and all payments made in respect of the Secured Obligations from time to
time and moneys realized on the Collateral shall be applied in accordance with
the Credit Agreement.  Any insurance moneys received by the Lender pursuant to
this Agreement shall be applied in accordance with the Credit Agreement.
 
8.11
Set-off

 
The Secured Obligations will be paid by the Borrower without regard to any
equities between the Borrower and the Lender or any right of set-off or
cross-claim.  During a Default Period, any indebtedness owing by the Lender to
the Borrower may be set-off and applied by the Lender against the Secured
Obligations either before or after maturity, without demand upon or notice to
anyone and regardless of the currency in which the indebtedness is denominated;
provided, that in no event shall Lender offset against Borrower’s payroll
account number 4121973010 maintained with Lender so long as the funds held in
such payroll account are limited to the amount required to satisfy the
Borrower’s payroll obligations during the following seven day period (as of any
date of determination).
 
8.12
Deficiency

 
If the proceeds of the realization of the Collateral are insufficient to repay
to the Lender all amounts owing to it, the Borrower shall forthwith pay such
deficiency or cause such deficiency to be paid to the Lender.
 
8.13
Lender Not Liable

 
The Lender shall not be liable or accountable for any failure to seize, collect,
realize, dispose of, enforce or otherwise deal with the Collateral, shall not be
bound to institute proceedings for any such purposes or for the purpose of
preserving any rights of the Lender, the Borrower or any other person, firm or
corporation in respect of the Collateral and shall not be liable or responsible
for any loss, cost or damage whatsoever which may arise in respect of any such
failure including, without limitation, resulting from the negligence of the
Lender or any of its officers, servants, agents, solicitors, attorneys,
Receivers or otherwise unless arising from gross negligence or wilful
misconduct.  Neither the Lender nor its officers, servants, agents, or Receivers
shall be liable by reason of any entry into possession of the Collateral or any
part thereof, to account as a mortgagee in possession, for anything except
actual receipts, for any loss on realization, for any act or omission for which
a mortgagee in possession might be liable, for any negligence in the carrying on
or occupation of the business or undertaking of the Borrower or for any loss,
cost, damage or expense whatsoever which may arise in respect of any such
actions, omissions or negligence unless arising from gross negligence or wilful
misconduct.

 
- 8 -

--------------------------------------------------------------------------------

 

8.14
Extensions of Time

 
The Lender may grant renewals, extensions of time and other indulgences, take
and give up securities, accept compositions, grant releases and discharges,
perfect or fail to perfect any securities, release its security interest in any
part of the Collateral and otherwise deal or fail to deal with the Borrower,
subsidiaries of the Borrower, guarantors, sureties and others and with the
Collateral and other securities as the Lender may see fit, all without prejudice
to the liability of the Borrower to the Lender or the Lender’s rights and powers
under this Security Agreement.
 
8.15
Rights in Addition

 
The rights and powers conferred by this Section are in supplement of and in
addition to and not in substitution for any other rights or powers the Lender
may have from time to time under this Agreement or under applicable law.  The
Lender may proceed by way of any action, suit, remedy or other proceeding at law
or in equity and no such remedy for the enforcement of the rights of the Lender
shall be exclusive of or dependent on any other such remedy.  Any one or more of
such remedies may from time to time be exercised separately or in combination.
 
ARTICLE 9 - PERFECTION AND PRIORITY
 
9.1
Financing Statements, Etc.

 
The Borrower hereby authorizes the Lender to file at any time and from time to
time any financing statements describing the Collateral, and the Borrower shall
execute and deliver to the Lender, and the Borrower hereby authorizes the Lender
to file (with or without the Borrower’s signature), at any time and from time to
time, all amendments to financing statements, continuation financing statements,
termination statements, security agreements relating to the Intellectual
Property Collateral, assignments, fixture filings, affidavits, reports, notices
and all other documents and instruments, in form reasonably satisfactory to the
Lender, as the Lender may reasonably request, to perfect and continue perfected,
maintain the priority of or provide notice of the Lender’s security interest in
the Collateral and to accomplish the purposes of this Agreement.  Without
limiting the generality of the foregoing, the Borrower ratifies and authorizes
the filing by the Lender of any financing statements filed prior to the date
hereof.
 
9.2
Bailees

 
Any Person (other than the Lender) at any time and from time to time holding all
or any portion of the Collateral shall be deemed to, and shall, hold the
Collateral as the agent of, and as pledge holder for, the Lender.  At any time
and from time to time, the Lender may give notice to any such Person holding all
or any portion of the Collateral that such Person is holding the Collateral as
the agent and bailee of, and as pledge holder for, the Lender, and obtain such
Person’s written acknowledgment thereof.  Without limiting the generality of the
foregoing, upon the written request of Lender, the Borrower will join with the
Lender in notifying any Person who has possession of any Collateral of the
Lender’s security interest therein and obtaining an acknowledgment from such
Person that it is holding the Collateral for the benefit of the Lender.

 
- 9 -

--------------------------------------------------------------------------------

 

9.3
Control

 
If any of the Collateral consists of Investment Property, (a) the Borrower
authorizes the Lender, during any Default Period, to transfer such Collateral or
any part thereof into its own name or that of its nominee so that the Lender or
its nominee may appear of record as the sole owner thereof; provided, that until
the security hereby constituted becomes enforceable, the Lender shall deliver
promptly to the Borrower all notices, statements or other communications
received by it or its nominee as such registered owner, and upon demand and
receipt of payment of necessary expenses thereof, shall give to the Borrower or
its designee a proxy or proxies to vote and take all action with respect to such
property; provided further that after the security hereby constituted becomes
enforceable, the Borrower waives all rights to be advised of or to receive any
notices, statements or communications received by the Lender or its nominee as
such record owner, and agrees that no proxy or proxies given by the Lender to
the Borrower or its designee as aforesaid shall thereafter be effective; and (b)
the Borrower further agrees to execute such other documents and to perform such
other acts, and to cause any issuer or securities intermediary to execute such
other documents and to perform such other acts as may be necessary or
appropriate in order to give the Lender “control” of such Investment Property,
as defined in the Securities Transfer Act, 2006 (Ontario), which “control” shall
be in such manner as the Lender shall designate in its reasonable judgement and
discretion, including, without limitation, an agreement by an issuer or
securities intermediary that it will comply with instructions in the case of an
issuer or entitlement orders in the case of a securities intermediary,
originated by the Lender, whether before or after security hereby constituted
becomes enforceable, without further consent by the Borrower.
 
ARTICLE 10 - MISCELLANEOUS
 
10.1
Amendments and Waivers

 
Except to the extent otherwise provided herein or in any other Document, (a) no
amendment to any provision of this Agreement shall in any event be effective
unless the same shall be in writing and signed by the Borrower and the Lender
and (b) no waiver of any provision of this Agreement, or consent to any
departure by the Borrower or other party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Lender.  Any
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
 
10.2
Notices

 
All notices required or permitted under this Agreement shall be given in the
manner and to the addresses specified in the Credit Agreement.
 
10.3
No Waiver; Cumulative Remedies

 
No failure on the part of the Lender to exercise, and no delay in exercising,
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights and
remedies under this Agreement are cumulative and not exclusive of any rights,
remedies, powers and privileges that may otherwise be available to the Lender.

 
- 10 -

--------------------------------------------------------------------------------

 

10.4
Binding Effect

 
This Agreement shall be binding upon the Borrower and its successors and
assigns, including any successor by reason of amalgamation, and inure to the
benefit of and be enforceable by the Lender and its successors, endorsees,
transferees and assigns.
 
10.5
Assignment

 
The Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Lender, and any
attempted assignment in violation of this provision shall be null and void.  The
Lender may assign this Agreement in whole or in part to any Person acquiring an
interest in the Secured Obligations in accordance with the provisions of the
Credit Agreement.
 
10.6
Costs and Expenses

 
The Borrower agrees to pay on demand all reasonable costs and expenses of the
Lender, any Receiver, or the agents of the Lender or any Receiver, and
reasonable legal fees and disbursements in connection with the perfection,
enforcement, or preservation of any rights under, this Agreement and the other
Documents.
 
10.7
Severability

 
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under all applicable laws and
regulations.  If, however, any provision of this Agreement shall be prohibited
by or invalid under any such law or regulation, it shall be deemed modified to
conform to the minimum requirements of such law or regulation, or, if for any
reason it is not deemed so modified, it shall be ineffective and invalid only to
the extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement.
 
10.8
Governing Law

 
This Agreement is to be exclusively construed in accordance with and governed by
the internal laws of the Province of Ontario and the federal laws of Canada
applicable therein without giving effect to any choice of law rule or principle
that would cause the application of the laws of any jurisdiction other than the
internal laws of the Province of Ontario and the federal laws of Canada
applicable therein to the rights and duties of the Borrower and the Lender.
 
10.9
Submission to Jurisdiction

 
The Borrower hereby (a) submits to the non-exclusive jurisdiction of the courts
of the Province of Ontario sitting in Toronto for the purpose of any action or
proceeding arising out of or relating to this Agreement and the other Loan
Documents, (b) agrees that all claims in respect of any such action or
proceeding may be heard and determined in such courts, (c) irrevocably waives
(to the extent permitted by applicable law) any objection which it now or
hereafter may have to the laying of venue of any such action or proceeding
brought in any of the foregoing courts, and any objection on the ground that any
such action or proceeding in any such court has been brought in an inconvenient
forum and (d) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner permitted by law.

 
- 11 -

--------------------------------------------------------------------------------

 

10.10
Judgment Currency

 
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any Loan Document in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
practices of the Lender could purchase the first currency with such other
currency on the Business Day preceding that on which final judgment is
given.  The obligation of the Borrower in respect of any such sum due from it to
the Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of the Loan
Documents or other relevant document (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by the Lender of
any sum adjudged to be so due in the Judgment Currency, the Lender may in
accordance with normal practices purchase the Agreement Currency with the
Judgment Currency.  If the amount of the Agreement Currency so purchased is less
than the sum originally due to the Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Lender against such loss.  If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Lender in such currency, the Lender agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).  The agreements in this Section 10.10 shall survive the
repayment of all Secured Obligations.
 
10.11
Entire Agreement

 
This Agreement and the other Loan Documents constitutes the entire agreement of
the parties hereto with respect to the matters set forth herein and supersede
any prior agreements, commitments, drafts, communications, discussions and
understandings, oral or written, with respect thereto.
 
10.12
Counterparts

 
This Agreement may be executed in several counterparts by facsimile transmission
or PDF, each of which shall be deemed an original and all of which when taken
together shall constitute one and the same agreement.

 
- 12 -

--------------------------------------------------------------------------------

 

10.13
Termination

 
Upon payment and performance in full of all Secured Obligations, the security
interests created by this Agreement shall terminate and the Lender shall execute
and deliver to the Borrower, at the Borrower’s sole cost and expense, such
documents and instruments reasonably requested by the Borrower as shall be
necessary to evidence termination of all security interests given by the
Borrower to the Lender hereunder.
 
10.14
Indemnity

 
The Borrower hereby agrees to indemnify the Lender, and its successors, assigns,
agents and employees, from and against any and all liabilities, damages,
penalties, suits, costs, and expenses of any kind and nature (including, without
limitation, all reasonable expenses of litigation or preparation therefor
whether or not the Lender is a party thereto) imposed on, incurred by or
asserted against the Lender, or its successors, assigns, agents and employees,
in any way relating to or arising out of this Agreement, or the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by the Lender or the Borrower, and any claim for patent, trade-mark
or copyright infringement), except for the gross negligence or wilful misconduct
of the Lender.
 
10.15
Acknowledgement of Receipt

 
The Borrower acknowledges receipt of a copy of this Agreement.
 
[SIGNATURE PAGE FOLLOWS]

 
- 13 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the undersigned has executed and delivered this Agreement
under seal with effect as of the date first written above.
 

 
PHYSICIANS FORMULA, INC.
 
 
By:
/s/ Ingrid Jackel
   
Name: Ingrid Jackel
   
Authorized Signing Officer

 
 
- 14 -

--------------------------------------------------------------------------------